Citation Nr: 1126185	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for status-post right hemilaminectomy and discectomy, L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to June 1977 and from November 1985 to June 1998.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal of a June 2005 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for an increased rating for a lumbar spine disability.

The Board remanded the instant matter in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's March 2010 remand instructed that a VA orthopedic examination was to be conducted to determine the current level of orthopedic and neurological impairment of the Veteran's lumbar spine disability.  Specifically, the examiner was to identify any neurologic impairment associated with the lumbar spine disability, identify the affected nerves and note the severity of any associated disability.

A June 2010 VA orthopedic examiner conducted a physical examination and reported the orthopedic impairments associated with the Veteran's lumbar spine disability.  However, no findings regarding any neurological impairment were made by the examiner despite the Veteran's subjective reports of bilateral lower extremity radiating pain.  The Board notes that the available private treatment records also reflect the Veteran's repeated complaints of bilateral lower extremity pain and numbness.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

As the examiner did not respond to the questions regarding neurological impairment asked in the prior remand, the examination report did not comply the terms of the prior remand and the case must be remanded for compliance with the previous remand.

On remand, outstanding VA and private treatment records should be sought and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Altoona VA Medical Center and the Dubois VA outpatient clinic, since July 5, 2005.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the increased claim remaining on appeal that is not currently of record.  Specifically request that the Veteran identify private health care providers who have treated him for any of his lumbar spine disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records, to include records from Dr. L. R. Hallstrom, since April 17, 2006.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and/or responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, send the claims file to the examiner who performed the June 2010 VA examination for review and to identify any neurologic impairment associated with the Veteran's the lumbar spine disability.

If the examiner is not available, or is unable to answer this question, the Veteran should be afforded a new VA examination to assess the severity of any neurological impairment associated with his service connected lumbar spine disability.  The examiner should identify all affected nerves and note the severity of any associated disability.

A complete rationale should be given for all opinions and conclusions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completion of 1, 2 and 3 above, review the examination report(s) to insure that it (they) contains the information asked for in this remand.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the increased rating claim remaining on appeal, in light of all pertinent evidence and legal authority.  Readjudication of the Veteran's increased rating claim should include consideration of whether "staged ratings," pursuant to the decision in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b)(1), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


